Exhibit 10.2
FIRST AMENDMENT
TO THE
DELPHI CAPITAL MANAGEMENT, INC.
PENSION PLAN FOR ROBERT ROSENKRANZ
     Pursuant to resolutions duly adopted by the Compensation Committee of the
Board of Directors of Delphi Financial Group, Inc. (the “Company”) and by the
Board of Directors of Delphi Capital Management, Inc. (“DCM”), the DCM Pension
Plan for Robert Rosenkranz, as amended and restated effective as of December 18,
2008 (the “Plan”), is hereby amended as follows:
     1. Section 2.8 of the Plan is amended by adding the following sentence to
the end thereof:
“Notwithstanding the foregoing, compensation earned after December 31, 2009
shall not be included in Compensation for purposes of the Plan.”
2. Section 3.1 of the Plan is amended by deleting the last sentence thereof and
replacing it with the following:
“Notwithstanding the foregoing, Robert Rosenkranz’s benefit under this
Section 3.1 shall be frozen as of December 31, 2009.”
3. This First Amendment shall be effective December 31, 2009.
     IN WITNESS WHEREOF, and as evidence of the adoption of the amendment set
forth herein, the authorized officer of the Company has caused this instrument
to be executed this 31st day of December, 2009.

          Attest:    DELPHI CAPITAL MANAGEMENT, INC.

    /s/ CHAD W. COULTER   By:   /s/ THOMAS W. BURGHART         Authorized
Officer             

